Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 12/29/2020, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “said 
Applicant argues that support for the limitation is found at paragraph 32 and Figures 1-2 and 4.  As described in paragraph 32, the aspheric nanoparticles have a peak of absorption around 810 nm while the spheroidal nanoparticles have a peak absorption around 520.  One skilled in the art will appreciate that Figures 1-2 and 4 show two peaks of absorption: a peak around 520 nm and a much greater peak around 810 nm, which is nearly double the size as the peak at around 520.  Thus, the aspheric nanoparticles with a peak around 810 nm are clearly the majority of the particles in the mixture.   Applicant provides an annotated version of the figures showing the peaks.  Applicant cites Wikipedia to show that “UV/Vis spectroscopy is routinely used in analytical chemistry for the quantitative determination of different analytes such as transition metal ions, highly conjugated organic compound, and biological macromolecules.”
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding Figures 2 and 4, in the reply, applicant has annotated onto these figures the values of 520 nm and 810 nm, but these values aren’t given in the original figures.  The width of the x-axis in Figure 2 is only about 3 cm wide, but the nm range extends all the way to about 200 nm to over 1000 nm.  In Figure 4, the width of the x-axis is only about 5 cm wide, but the nm range extends all the way from just under 400 nm to over 1000 nm.  Given the broad range of numbers (about 200 nm to over 1000nm; under 400 nm to over 1000 nm) represented over such a short x-axis (about 3 cm wide; about 5 cm wide), how applicant arrived at the precise numbers 520 nm and 810 nm to annotate onto the figures would not be possible to the artisan, and the artisan in reading these figures would not find that they clearly show applicant’s interpretation of the peaks as being at 520 nm and 810 nm.  The examiner maintains that there is no peak at 520 nm or 810 nm in most of these spectra, so when applicant states “around 520 nm” and “around 810 nm,” the examiner is continuing to take this to mean the peak closest to 520 nm and 810 nm, respectively.  In Figure 1, the examiner recognizes that the leftmost peak (at 530 nm) is lower than the rightmost peak (at 790 nm).  In Figure 2, the examiner recognizes that the leftmost peak is lower than the rightmost peak at 820 nm.  The wavelength of the leftmost peak is not labeled and it’s difficult to determine what the wavelength of the peak is.   In Figure 4, there is no peak close to 520 nm or 810 nm, but the examiner recognizes that the leftmost peak is lower than the rightmost peak.  This is not persuasive evidence that applicant had contemplated a mixture of aspheric and spheroidal nanoparticles, wherein the aspheric nanoparticles formed a majority of the mixture, for the following reasons.  The UV-Vis absorption spectrum of a mixture of components is not usually a direct measure of the relative concentration of each component in the mixture.   Per the disclosure at paragraph 32, although aspheric particles contribute to the absorption at 810, and spheroidal particles contribute to the absorption at 520, the artisan would understand that other components in the solution also contribute to these wavelengths, and effect the overall peaks of absorption.    Further, Example 1, from which Figures 1-2 and 4 are taken, never states that it is a mixture of aspheric and spheroidal particles, nor a mixture of aspheric and spheroidal particles with a majority of aspheric particles.   The artisan, in reading Example 1, paragraph 32, and Figures 1-2 and 4, would not conclude that applicant had envisioned a mixture of aspheric and spheroidal nanoparticles, wherein the aspheric nanoparticles formed a majority of the mixture.  Regarding applicant’s citation of Wikipedia, the examiner’s response is that Wikipedia is a publically-edited website and the information on Wikipedia is not considered a credible source of information.  Regarding applicant’s argument that the examiner is requiring verbatim support to comply with the written description requirement, the examiner’s response is that this is not true.   Compliance with the written description requirement can be done through explicit or implicit contemplation of a limitation.   The examiner has not required verbatim support to comply with the written description requirement.  Regarding applicant’s argument that the application provides verbatim support for “said aspheric nanoparticle forming a majority of the mixture” at paragraph 32, the examiners’ response is that nowhere does paragraph 32 state or teach “said aspheric nanoparticle forming a majority of the mixture.”

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “a mixture of aspheric and spheroidal nanoparticles.”  It’s unclear what “aspheric” means in the context of nanoparticles.  Aspheric is a term generally applied to lenses, meaning departing slightly from spherical form especially in order to correct for spherical aberration.  The specification and claims provide no definition of what is meant by “aspheric” in the meaning of the invention, particularly the meaning of this term as applied to nanoparticles.  The only mention of “aspheric nanoparticles” in the specification is at paragraph 32 which states “a mixture of two populations of nanoparticles, one of aspheric type and one of spheroidal type,” which is not a definition of aspheric.  As this is the only guidance in the application as to what applicant means by “aspheric,” the artisan may conclude on the above statement that “aspheric” is in contrast to spheroidal, that is, aspheric is the equivalent of non-spheroidal, i.e., any shape that is not spheroidal.  This contradicts the general meaning of aspheric as applied to lenses given above, wherein aspheric means departing slightly from the spherical form.  If “aspheric” in the context of the invention means non-spherical, this definition is nowhere explicitly stated.  If “aspheric” in the context of the invention means departing slightly from spherical form, the indefiniteness of this term is further compounded because “slightly” is a relative term.  As “slightly” is a relative term, it’s unclear how much a nanoparticle must depart from spherical form to only “slightly” depart from spherical form.  In summary, the appearance of “one or more aspheric nanoparticles” in the claims renders the claims indefinite because (1) “aspheric” is generally a term used to apply to lenses, not nanoparticles, and generally means departing slightly from the spherical form especially in order to correct for spherical aberration; (2) the term “aspheric” is not defined in the application; and (3) if “aspheric” in the meaning of the invention are nanoparticles departing slightly from spherical form, it’s unclear how much a nanoparticle must depart from spherical form to only “slightly” depart from spherical form.  
Applicant argues that the poster entitled “Synthesis Concepts for Metal Nanoparticles in Different Shapes and Their Pyrene-Supported Linkage to SWCNTSs” clearly show copper nanoparticles being described as “aspheric.”   Further, in paragraph 9 of the Declaration under 35 CFR 1.132 of Mario Del Rosso, applicant provided figures 1 and 2, which are electron micrographs showing aspheric nanoparticles produced in accordance with example 1 of the application.  As explained in paragraph 9, “the larger gold nanoparticles [i.e., 5 nm or greater] are multi-angled and provide the following polygonal shapes: (tetrahedral (3 triangles), hexahedra (4 squares), octahedral (4 triangles), icosahedra (5 traingles ) and dodecahedra (3 pentagons).”  The inherent polygonal shape of aphseric nanoparticles is also confirmed by the tunneling electron micrographs (TEM) shown in the attached post in the section entitled “Preparation of copper aspheric nanospheres.”  In view of the above, “aspheric” in the context of nanospheres inherently means that the nanospheres are polygonal.  “Aspheric” in the context of nanospheres does not mean deviating slightly from spherical as alleged by the office action. 
Applicant’s arguments are have been fully considered but are not found persuasive.   For clarity, the claims are directed to nanoparticles and not nanospheres.   Regarding applicant’s argument that the examiner has not considered the Declaration of Del Rosso under 37 CFR 1.132 filed 6/29/2020, and has not considered the poster entitled “Synthesis concepts for metal nanoparticles in different shapes and their pyrene-supported linkage to SWCNTs,” the examiner’s response is that the examiner has considered the Declaration to Del Rosso and the poster on pages 8-11 of the office action mailed 10/2/2020.   Regarding applicant’s argument that the declaration and poster show that the term “aspheric nanoparticles” is known in the art to mean “polygonal nanoparticles,” the examiner‘s response is that neither the Declaration to Del Rosso nor the poster teach this definition.  As far as the examiner can determine from reading the post, the term “polygonal” doesn’t appear in the document, nor is a statement made in the document that “aspheric nanoparticles” is known in the art to mean “polygonal nanoparticles.”  The examiner reminds applicant that in their previous responses, they’ve argued that “aspheric” is synonymous with “non-spherical.”  That they’re now arguing that “aspheric” is synonymous with “polygonal” only further supports the ambiguity of this term.   The Declaration to Del Rosso further disputes applicant’s argument that “aspheric nanoparticles” is known in the art to mean “polygonal nanoparticles.” The Declaration states at section 8 that “one skilled in the field will naturally interpret ‘apsheric’ to mean non-spherical’ or ‘non-spheroidal’ from paragraph [0032].  The use of ‘a’ before ‘spheric’ merely follows the same conventional nomenclature used in organic chemistry where ‘acyclic’ is interpreted to mean ‘non-cyclic.’”   The examiner maintains that the appearance of “a mixture of aspheric and spheroidal nanoparticles” in the claims renders the claims indefinite because (1) “aspheric” is generally a term used to apply to lenses, not nanoparticles, and generally means departing slightly from the spherical form especially in order to correct for spherical aberration; (2) the term “aspheric” is not defined in the application; and (3) if “aspheric” in the meaning of the invention are nanoparticles departing slightly from spherical form, it’s unclear how much a nanoparticle must depart from spherical form to only “slightly” depart from spherical form.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (ACS Nano, 2015; IDS filed 10/25/2018) in view of Laurenzana (Oncotarget, 2014; IDS filed 10/25/2018) in further view of US 20120141562 to Achneck.  Kang discloses a cell comprising one or more nanoparticles loaded in the cell, wherein said nanoparticles are nanoparticles with a core of gold stabilized by a coating agent, having a peak of absorbance in the near infrared and diameter smaller than 100 (Results and Discussion).   The cells used are mesenchymal cells (Results and Discussion).    The cells treat tumors by phototherapy (Results and Discussion).   The cells are prepared by a process comprising a step of incubation of monolayers of the cell with aqueous solutions of nanoparticles with a gold core (Results and Discussion).  The concentration of gold nanoparticles is 100 micrograms/mL (Figure 2).   Regarding the term “a mixture of aspheric and spheroidal nanoparticles” in claim 1, for the sake of applying this term to the prior art, the examiner interprets “aspheric” as meaning departing slightly from spherical form. Under this interpretation of “aspheric,” Kang meets the limitation “a mixture of aspheric and spheroidal nanoparticles” as the artisan would understand that in nanoparticle technology, although nanosphere formulations are highly spherical, not every particle is a perfect sphere.  There will be deviations and imperfections in the nanosphere population, and a portion will be spherical (spheroidal) and a portion will be only slightly spherical.  This meets “a mixture of aspheric and spheroidal nanoparticles.”
Kang fails to teach endothelial colony forming cells (ECFCs).
Laurenzana teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis (abstract; Discussion).  The radiolabel comprises 111In (a marking agent; a diagnostic agent) (Introduction).
Achneck teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis (paragraphs 68 and 80).   Achneck further teaches that coating the nanoparticles with chitosan increases cell spreading (paragraph 77).   
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate ECFCs onto the gold nanoparticles of Kang.  The rationale for this is that the intention of Kang is to use its cell-loaded gold nanoparticles for the treatment of cancer, and the prior art teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis, and further the prior art teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis.   Regarding instant claim 3, it would have been further obvious to coat the gold nanoparticles with chitosan, as the art teaches that coating gold nanoparticles with chitosan increases cell spreading.   Regarding instant claim 4, it would have been further obvious to optimize the nanoparticle diameter and find between 4 and 50 nm through routine experimentation.  Kang provides sufficient guidance to this end, as the range of smaller than 100 nm overlaps with the instant range of between 4 and 50 nm.   Regarding instant claim 5, it would have been further obvious to optimize the pg of gold in the form of said nanoparticles.  In this way, one would find about 50 to about 300 pg through routine experimentation. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that the examiner has failed to consider the Declaration of Del Rosso under 37 CFR 1.132 filed 6/29/2020 and the poster entitled “Synthesis concepts for metal nanoparticles in different shapes and their pyrene-supported linkage to SWCNTs.”    Applicant argues that aspheric inherently means polygonal, and Kang fails to teach aspheric nanoparticles because it fails to teach polygonal nanoparticles.   Applicant argues that the present claims are commensurate in scope with the data provided by Mario Del Rossa and the poster entitled “Synthesis concepts for metal nanoparticles in different shapes and their pyrene-supported linkage to SWCNTs.”  Applicant argues that Kang (ACS Nano, 2015) in view of Laurenzana (Oncotarget, 2014; IDS filed 10/25/2018) in further view of US 20120141562 to Achneck fail to teach a mixture of spheroidal and polygonal nanospheres and fail to teach the instant invention.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that the examiner has not considered the Declaration of Del Rosso under 37 CFR 1.132 filed 6/29/2020, and has not considered the poster entitled “Synthesis concepts for metal nanoparticles in different shapes and their pyrene-supported linkage to SWCNTs,” the examiner’s response is that the examiner has considered the Declaration to Del Rosso and the poster on pages 8-11 of the office action mailed 10/2/2020.   Regarding applicant’s argument that the Declaration and poster show that “aspheric nanoparticles” is known in the art to mean “polygonal nanoparticles,” the examiner‘s response is that neither the Declaration nor the poster teach this definition.  As far as the examiner can determine from reading the poster, the term “polygonal” doesn’t appear in the document, nor is a statement made in the document that “aspheric nanoparticles” is known in the art to mean “polygonal nanoparticles.”  The examiner reminds applicant that in their previous responses, they’ve argued that “aspheric” is synonymous with “non-spherical.”  The Declaration to Del Rosso further disputes applicant’s argument that “aspheric nanoparticles” is known in the art to mean “polygonal nanoparticles.” The Declaration states at section 8 that “one skilled in the field will naturally interpret ‘apsheric’ to mean non-spherical’ or ‘non-spheroidal’ from paragraph [0032].  The use of ‘a’ before ‘spheric’ merely follows the same conventional nomenclature used in organic chemistry where ‘acyclic’ is interpreted to mean ‘non-cyclic.’”   The examiner recognizes that section 9 of the Declaration provides pictures of chitosan-coated, gold nanoparticles selected from a sample, wherein Del Rossa interprets the selected nanoparticles to be tetrahedral, hexahedra, octahedral, icosahedra, and dodecahedra in shape, but nowhere is it stated that “aspheric nanoparticles” means “polygonal nanoparticles,” in contrast to the earlier statement in paragraph 8.   For the sake of applying the term “aspheric” to the prior art, the examiner interprets “aspheric” as meaning departing slightly from spherical form (consistent with the Declaration of Del Rossa).  Under this interpretation of “aspheric,” Kang meets the limitation “a mixture of aspheric and spheroidal nanoparticles” as the artisan would understand that in nanoparticle technology, although nanosphere formulations are highly spherical, not every particle is a perfect sphere.  There will be deviations and imperfections in the nanosphere population, and a portion will be spherical (spheroidal) and a portion will be only slightly spherical (aspheric).  This meets “a mixture of aspheric and spheroidal nanoparticles.”  Regarding applicant’s arguments over Laurenzana, the examiner’s response is that Laurenzana was relied on for its teaching that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis (abstract; Discussion).  Regarding applicant’s argument over Achneck, the examiner’s response is that Achneck was relied on for its teaching that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis (paragraphs 68 and 80).   Achneck further teaches that coating the nanoparticles with chitosan increases cell spreading (paragraph 77).   It would have been obvious to incorporate ECFCs onto the gold nanoparticles of Kang.  The rationale for this is that the intention of Kang is to use its cell-loaded gold nanoparticles for the treatment of cancer, and the prior art teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis, and further the prior art teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis.   Regarding the results presented in the declaration, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the claimed invention.  The claims are directed to a mixture of aspheric and spheroidal nanoparticles loaded in a cell, wherein the nanoparticles have a core of gold stabilized by a coating agent, and having a peak of absorbance in the near infrared and diameter smaller than 100 nm.  Although the select particles shown in Figure 1 of the Declaration have diameters under 100 nm, there is no data or characterization of the overall mixture that shows that the average diameter of the aspheric nanoparticles have a diameter smaller than 100 nm.   Further, the results are limited to gold nanoparticles stabilized by chitosan.  By contrast, the claims are directed to gold nanoparticles stabilized by a coating agent.  “A coating agent” is a vast genus and includes a myriad of compounds.  Without at least one other coating agent tested, the artisan would find it reasonable that the results are attributable to a special relationship between gold nanoparticles and chitosan, and the results would not necessarily hold if chitosan were substituted for another coating agent falling under the scope of the claimed invention.  In summary, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


April 8, 2021